Citation Nr: 1720354	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  04-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from May 14, 2003 to October 29, 2006. 

2.  Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from October 30, 2006.

2.  Entitlement to a rating higher than 10 percent for neurological impairment of the right lower extremity.

3.  Entitlement to a rating higher than 10 percent for neurological impairment of the left lower extremity.

4.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected degenerative disc disease of the lumbosacral spine and associated neurological impairment of the right and left lower extremities, prior to October 30, 2006.

5.  Entitlement to a TDIU due to the service-connected degenerative disc disease of the lumbosacral spine and associated neurological impairment of the right and left lower extremities, from October 30, 2006.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1976 and from March 1981 to December 1981. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

For clarification, this appeal to the Board of Veterans' Appeals (Board) arises from rating decisions dated since August 2003 by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In August 2003, the RO granted an increased rating for the Veteran's service-connected low back syndrome from noncompensable to 10 percent disabling, effective from May 14, 2003.  The Veteran perfected a timely appeal to the Board, which contested the 10 percent rating assigned for his low back syndrome.  See Notice of Disagreement, dated September 2003; Statement of the Case, dated March 2004; and Substantive Appeal (VA Form 9), dated June 2004.

By a June 2004 rating decision, the RO increased the rating for the Veteran's low back syndrome from 10 percent to 20 percent disabling, effective from September 26, 2006.  By a separate rating decision, dated January 2007, the RO re-characterized the Veteran's low back syndrome, as degenerative disc disease of lumbosacral spine, and increased the rating from 20 percent to 40 percent disabling, effective from October 30, 2006.  In doing so, the RO assigned separate periods of time for different levels of compensation during the course of the Veteran's appeal - a practice known as staged-rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the record evidence reasonably raises the issue of a TDIU due to the service-service connected lumbosacral spine disability, the Board may infer the issue of a TDIU due exclusively to that service-connected disability under the holding in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when a TDIU is raised during the administrative appeal of the increased rating assigned for underlying disability, it is a part of the claim for that that disability).  Accordingly, the Board construes the issues as listed on the cover page.

Additionally, in November 2005, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.  This case was remanded in April 2006 for further development.

The Board entered a decision in this appeal in July 2008, denying an increased rating for the Veteran's lumbosacral spine disability: (1) in excess of 10 percent from May 14, 2003 to September 25, 2003; (2) in excess of 20 percent from September 26, 2003 to October 29, 2006; and (3) in excess of 40 percent from October 30, 2006.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court vacated the July 2008 decision of the Board and the case was remanded to the Board for appropriate action consistent with the directives of the Court's order, which incorporated by reference the directives of the parties' joint motion for remand. 

The Board issued a decision in October 2011 that granted a disability evaluation of 20 percent from May 14, 2003 to October 29, 2006 for degenerative disc disease of the lumbosacral spine, denied a disability evaluation in excess of 40 percent from October 30, 2006 for degenerative disc disease of the lumbosacral spine, granted separate disability evaluations of 10 percent from May 14, 2003 for neurological impairment of the right and left lower extremities and denied entitlement to TDIU.  The Veteran appealed the October 2011 Board decision to the Court, and in July 2013, the October 2011 Board decision was set aside and the appeal was remanded back to the Board for further development.

That part of the October 2011 Board decision granting (1) a 20 percent rating from May 14, 2003, to October 20, 2006, for degenerative disc disease of the lumbar spine, (2) a separate 10 percent rating for neurological impairment of the right lower extremity, and (3) a separate 10 percent rating for neurological impairment of the left lower extremity, represents favorable outcomes that were not set aside by the July 2013 Memorandum Decision.  38 U.S.C.A. §§ 7255, 7261(4), 7266 (West 2014).  Accordingly, the issues remaining on appeal are listed on the cover page.

The issues on appeal were remanded in February 2014.  Unfortunately, the issues of entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from October 30, 2006, and entitlement to a TDIU, from October 30, 2006, are again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's Representative that a withdrawal of the appeal for entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from May 14, 2003 to October 29, 2006, was requested.

2.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's Representative that a withdrawal of the appeal for entitlement to a rating higher than 10 percent for neurological impairment of the right lower extremity was requested.

3.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's Representative that a withdrawal of the appeal for entitlement to a rating higher than 10 percent for neurological impairment of the left lower extremity was requested.

4.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's Representative that a withdrawal of the appeal for entitlement to a TDIU due to the service-connected degenerative disc disease of the lumbosacral spine and associated neurological impairment of the right and left lower extremities, prior to October 30, 2006, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from May 14, 2003 to October 29, 2006, by the Veteran's authorized representative, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to a rating higher than 10 percent for neurological impairment of the right lower extremity, by the Veteran's authorized representative, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to a rating higher than 10 percent for neurological impairment of the left lower extremity, by the Veteran's authorized representative, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for entitlement to a TDIU due to the service-connected degenerative disc disease of the lumbosacral spine and associated neurological impairment of the right and left lower extremities, prior to October 30, 2006, by the Veteran's authorized representative, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). 

Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, in a May 2017 statement, the Veteran's representative withdrew the issues of entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from May 14, 2003 to October 29, 2006, entitlement to a rating higher than 10 percent for neurological impairment of the right lower extremity, entitlement to a rating higher than 10 percent for neurological impairment of the left lower extremity, and entitlement to a TDIU due to the service-connected degenerative disc disease of the lumbosacral spine and associated neurological impairment of the right and left lower extremities, prior to October 30, 2006.

Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from May 14, 2003 to October 29, 2006, is dismissed.

Entitlement to a rating higher than 10 percent for neurological impairment of the right lower extremity is dismissed.

Entitlement to a rating higher than 10 percent for neurological impairment of the left lower extremity is dismissed.

Entitlement to a TDIU due to the service-connected degenerative disc disease of the lumbosacral spine and associated neurological impairment of the right and left lower extremities, prior to October 30, 2006, is dismissed.


REMAND

The Veteran seeks entitlement to a rating higher than 40 percent for his degenerative disc disease of the lumbosacral spine, from October 30, 2006 and entitlement to a TDIU due to his degenerative disc disease of the lumbosacral spine and associated neurological impairment of the right and left lower extremities, from October 30, 2006.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.


The Board notes that the Veteran is currently receiving a rating of 40 percent for his lumbar spine disability, from October 30, 2006.  

During the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003). When regulations are changed during the course of an appeal, the criteria that are to the advantage of the claimant should be applied. However, if the revised regulations are more favorable to the claimant, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change. See VAOPGCPREC 3-2003.

Under the previous rating criteria, a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine (Diagnostic Code 5289); higher 60 percent and 100 percent ratings were assigned for complete bony fixation of the entire spine, at a favorable angle and unfavorable angle, respectively (Diagnostic Code 5286.  38 C.F.R. § 4.71a (in effect prior to September 26, 2003).

Under the current criteria, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (effective from September 26, 2003).

Here, the Veteran argues that the pain from his lumbar spine disability effectively causes a "functional equivalent" of ankylosis.  See May 2017 statement.

The Veteran was afforded a VA examination in May 2015, at which time the examiner noted that the Veteran exhibited pain on flexion and extension and the lumbar spine had less motion than normal; unfortunately, however, the examiner did not specify the degree at which pain occurred and did not indicate whether the restricted movement was a functional equivalent of ankylosis.

Because the Veteran's argument is based on the assertion that his pain restricts his movement causing the functional equivalent of ankylosis, the Board finds that on remand, the Veteran must be afforded a VA examination that includes notations as to the degree at which pain occurs during range of motion tests of the spine.  The examiner must also discuss whether the Veteran's spine is ankylosed or if his range of motion is so diminished as a result of pain that it is the functional equivalent of ankylosis.  These findings are necessary to adequately rate the Veteran's disability.

Finally, the Board finds that the issue of entitlement to a TDIU is inexplicably intertwined with increased rating for the lumbar spine on appeal.  Therefore, the Board finds that a decision on this issue should be postponed until the increased rating issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence (VA or non-VA) pertinent to the service-connected degenerative disc disease of the lumbar spine that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After the completion of the above, arrange for the for the Veteran to undergo a VA examination so as to determine the level of impairment due to his service-connected degenerative disc disease of the lumbosacral spine.

Provide the examiner with the claims file and a copy of this Remand for review in conjunction with study of this case.

All studies and tests needed to ascertain the status of the service-connected degenerative disc disease of the lumbosacral spine, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

Based on examination of the Veteran, and review of the record, the examiner is asked to address the following:

a.  The examiner is asked to identify the presence, or absence of ankylosis of the thoracolumbar spine.  

If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable, and whether the entire thoracolumbar or entire spine is ankylosed. 

b.  If ankylosis is not found, the examiner should opine as to whether the Veteran's range of motion is so diminished as a result of pain that it is the functional equivalent of ankylosis. 

c.  With respect to subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the thoracolumbar spine; and if so, at what point (expressed in terms of degrees) such pain is elicited during such testing.

d.  The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.  

e.  The examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-degenerative disc disease of lumbosacral spine, neurological impairment of the right lower extremities, and neurological impairment of the left lower extremity-on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment activities would not be limited (if any), and whether any limitation on employment is likely to be permanent.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After completing the above, readjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


